DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/30/2021   has been entered.

                                                                Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-4, 11-18 is/are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Smith, US 2001/0001989 A1. 
Claim 1. Smith disclose an electronic package (such as the one in fig. 24, [0095+), comprising: 
-an electronic element (item 1424, fig. 24); 

-a heat dissipation element (such as item 1442, fig. 24) bonded to the electronic element through the intermediary structure (as seen in fig. 24, [0095]).

Claim 2. Smith disclose the electronic package of claim 1, wherein the permanent fluid is liquid metal or oil. This limitation would read through [0097], wherein is disclosed that the fusible conductive masses 1450 when the latter is in its liquid state…).

Claims 3-4. Smith disclose the electronic package of claim 1, wherein the flow guide portion is a metal plate. This limitation would read through [0094], wherein is disclosed that after the compliant layer is formed, both metallic plates are subdivided, as by etching, to form the separate terminal assemblies. Further, [0097] discloses that the barrier metal may be provided as a contiguous layer which substantially covers the rear face 1430 of the chip 1424.

Claim 7. Smith disclose the electronic package of claim 1, wherein the heat dissipation element comprises a heat dissipation body (e.g. item 1442) and support legs disposed on the heat dissipation body, and wherein the heat dissipation body is bonded to the electronic element through the intermediary structure. This limitation would read through [0096], wherein is disclosed that heat sink 1442 includes a back wall 1444 and side walls 1446 forming a unitary shell and surrounding the chip 1424.  
 


Claim 12. Smith disclose the electronic package of claim 1, further comprising a stop portion disposed on the heat dissipation element for stopping overflow of the permanent fluid. This limitation would read through the structure of fig. 24, item 1454, [0097].

Claim 13. Smith disclose the electronic package of claim 12, wherein the stop portion is bonded onto the heat dissipation element through a bonding layer. This limitation would also read through the structure of fig. 24, item 1454, [0097]. 

Claim 14. Smith disclose the electronic package of claim 12, wherein the stop portion and the heat dissipation element are integrally formed. This limitation would also read through the structure of fig. 24, item 1454, [0097]. 

Claim 15. Smith disclose the electronic package of claim 1, further comprising a carrier (such as item 1438, fig. 24, [0100]) for carrying the electronic element, wherein the carrier is electrically connected to the electronic element.
 
Claim 16. Smith disclose the electronic package of claim 15, further comprising a stop portion disposed on the heat dissipation element, and a gap or a strengthening layer formed between the stop portion and the carrier. This limitation would also read through the structure of fig. 24, [0100], wherein is 

Claim 17. Smith disclose the electronic package of claim 15, further comprising a gap or a strengthening layer formed between the heat dissipation element and the carrier. This limitation would also read through the structure of fig. 24, [0100], wherein is disclosed that the molten thermally conductive masses, in conjunction with the compliant layer in rear space 1434b will allow such movement while still providing effective heat transfer between the chip and the heat sink.
Claim 18. Smith disclose the electronic package of claim 1, wherein the intermediary structure further comprises an auxiliary portion bonded to the electronic element and/or the heat dissipation element to come into contact with the permanent fluid. This limitation would also read through the structure of fig. 24, [0100], wherein is disclosed that the molten thermally conductive masses, in conjunction with the compliant layer in rear space 1434b will allow such movement while still providing effective heat transfer between the chip and the heat sink. 

          Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as, a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner, in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.       Claims 8-10 is/are rejected under 35 U.S.C. 103 as being un-patentable over Smith, US 2001/0001989 A1.
Claims 8-10. Smith disclose the electronic package of claim 7, above.
Smith appears to not specify “wherein the heat dissipation body has a concave-convex structure”, and “wherein the support legs have concave-convex structures”. However, [0096] of Smith discloses the heat sink 1442 includes a back wall 1444 and side walls 1446 forming a unitary shell and surrounding the chip 1424. The dielectric sheet 1412 extends across the front of the heat sink 1442. The heat sink 1442 has a central region 1448 confronting the rear surface 1430 of the chip 1424, thus allowing for optimization of the shape for the heat dissipation to provide heat or thermal conductance between the chip 1424 and the heat sink 1442. The Applicant has not presented persuasive evidence that the claimed shape is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed shape).  Also, the applicant has not shown that the claimed shape produces a result that was new or unexpected enough to patent-ably distinguish the claimed invention over the cited prior art. Similarly, it is not inventive to discover the optimum shape by routine experimentation (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); in re Rose, F.3d 459, 105 USPQ .

Allowable Subject Matter
7.	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
             Response to Arguments
8.	Applicant's arguments filed on 08/25/2021 have been fully considered but they are not persuasive.
Applicant asserts that Smith does not disclose the intermediate structure 21 as related to fig. 2B, that includes a flow guide portion 21b and a permanent fluid 21a combined with the flow guide portion 21b, and the permanent fluid 21 a is attached onto the electronic element 25. 
However, it is noted that the structure of fig. 24 of Smith, and [0013] discloses that the fusible conductive masses are contiguous with and are contained by the compliant material, so that the conductive material remains in place when in a liquid state. Thus, the compliant layer keeps the fusible conductive masses separate and electrically insulated from one another…..The coating enhances the electrical isolation of the fusible conductive masses, and also protects the masses from contamination, e.g. prevents the fusible conductive material and the compliant layer from diffusing into one another. The poly-paraxylene coating can also aid in maintaining the masses in place when the masses are in the liquid state.
Therefore, applicant’s argument would not place the claims in condition for allowance.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899